Citation Nr: 0919617	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-17 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for the Veteran's service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the Army from 
January 1971 until January 1974 and with the Coast Guard from 
March 1974 until July 1978.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 2008 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana for additional development.  Prior 
to the Remand, this matter was before the BVA on appeal from 
a May 2003 rating decision.  

The AMC increased the appellant's disability evaluation to 20 
percent, effective December 19, 2008, in a February 2009 
rating decision.  However, it is presumed that the Veteran is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by Level 
IV hearing acuity in the right ear and Level VII hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disability to 
substantiate the claim.  The letter also informed him of VA's 
duty for obtaining pertinent evidence under federal control 
and that it would aid him in obtaining pertinent evidence not 
under federal control, but that it was his responsibility to 
obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in December 
2008.  Any timing error was cured by the subsequent 
readjudication of the claim in February 2009.  Any questions 
as to the appropriate effective date to be assigned are moot 
as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in February 2003  does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the April 2005 Statement of the Case and 
February 2009 Supplemental Statement of the Case provided 
information regarding the applicable diagnostic code, which a 
reasonable person would be expected to be able to understand 
in regards to the criteria used in determining his claim.  
Based on the evidence above, a reasonable person can be 
expected to understand from the various documents from the RO 
what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, specifically indicating that he understood that 
he needed to demonstrate a worsening of his disability to 
support his claim.  He reported in his December 2008 VA 
examination that he had problems hearing in a noisy 
environment and that it was hard for him to understand 
people.  Additionally, the Veteran is represented by The 
American Legion, which has demonstrated actual knowledge of 
the necessity of a worsened disability, as indicated in the 
October 2008 Written Brief Presentation.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained necessary documents and the Veteran has 
submitted statements.  He was afforded VA medical 
examinations, most recently in December 2008, which provided 
specific medical opinions pertinent to the issue on appeal. 
The Court of Appeals for Veterans Claims (the Court) has held 
that VA's policy of conducting all audiometry testing of 
hearing loss claimants in a sound-controlled room is valid. 
The Court found that there was no expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results. Moreover, there was no 
evidence of the existence of any alternative testing method 
available. It was also found that an audiologist must provide 
a description of the functional effects caused by the hearing 
loss disability. See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The December 2008 elicited such information about 
functional effects of his bilateral hearing loss; the Veteran 
reported that it had a minor effect on his work performance 
and that he sometimes misinterpreted what his post masters 
told him.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary. 

Merits of the Claim
 
The Veteran asserts that his bilateral hearing loss is more 
severe than indicated by the 20 percent rating previously 
granted him, as indicated in his April 2009 Written Brief 
Representation.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. The regulatory provisions provide the 
following guidance:

TABLE VI: NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON 
PURETONE THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

TABLE VIA: NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE:

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. 

TABLE VII: PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

On Table VII, the horizontal rows represent the ear having 
the better hearing and the vertical columns the ear having 
the poorer hearing. When hearing loss is service connected in 
only one ear, the non-service connected ear will be assigned 
a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 
4.85(f). The percentage evaluation is located at the point 
where the row and column intersect. 38 C.F.R. § 4.85(e).  

The Veteran underwent a VA audiological examination in 
February 2003, which found pure tone thresholds, in decibels, 
as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
60
65
60
51
LEFT
25
75
85
90
69

The Veteran's CNC speech recognition scores were 92 percent 
bilaterally. The right ear had an average decibel loss of 51 
and the left ear had an average of 69. Under 38 C.F.R. 
§ 4.85, using Table VI, these findings correspond to Level I 
hearing for the right ear and Level II hearing for the left 
ear. After plotting the hearing loss findings on Table VII, 
the Veteran is found to warrant a noncompensable rating 
evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are also 
applicable in this case because the VA examination 
demonstrates that the puretone threshold at 1,000 Hertz was 
30 decibels or less and that the threshold at 2,000 Hertz was 
70 decibels or more, for the left ear. The left ear hearing 
loss thus corresponded to Level V hearing.  After plotting 
the hearing loss findings on Table VII, the Veteran is found 
to still warrant a noncompensable rating evaluation. 

The Veteran underwent another VA audiological examination in 
December 2008, which found pure tone thresholds, in decibels, 
as follows:


[Continued on the next page]  




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
25
65
70
70
57.5
LEFT
25
85
95
105
77.5

The Veteran's CNC speech recognition scores were 76 percent 
for the right ear and 72 percent for the left ear.  The right 
ear had an average decibel loss of 57.5 and the left ear had 
an average of 77.5.  Under 38 C.F.R. § 4.85, using Table VI, 
these findings correspond to Level IV hearing for the right 
ear and Level VI hearing for the left ear. After plotting the 
hearing loss findings on Table VII, the Veteran is found to 
warrant a 20 percent rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are applicable in 
this case because the VA examination found the puretone 
threshold at 1,000 Hertz was 30 decibels or less and that the 
threshold at 2,000 Hertz was 70 decibels or more, for the 
left ear. The left ear hearing loss thus corresponded to 
Level VII hearing.  After plotting the hearing loss findings 
on Table VII, the Veteran is found to still warrant a 20 
percent rating evaluation. 

The Veteran also reported that he could not hear in a noisy 
environment, as it was hard for him to understand people.  He 
had the most difficulty in the presence of background noise 
and when listening from his left side.  He reported his 
bilateral hearing loss had a minor effect on his work 
performance, as he would sometimes misinterpret what his 
superiors would say, at which time he would sometimes ask 
them to explain what they meant or repeat what they had said.

The disability does not warrant referral for extra-schedular 
consideration. In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). 
There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008). First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id. If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms." Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization). If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-
schedular rating. Id. 

There is no evidence that warrants referral of the Veteran's 
claims for extraschedular consideration. There is no evidence 
of marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards 
with regard to the Veteran's hearing loss. Treatment has been 
very limited, the Veteran is not shown to have been 
hospitalized due to his hearing loss and he continues to work 
at the post office. Accordingly, the claim will not be 
referred for extraschedular consideration. 

Based on the evidence and the application of the rating 
criteria, the Board finds that the preponderance of the 
evidence is against the assignment of a rating evaluation in 
excess of 20 percent for the Veteran's service-connected 
hearing loss, and the appeal must be denied.


ORDER

Entitlement to a rating evaluation in excess of 20 percent 
for bilateral hearing loss is denied. 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


